DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 15 of copending Application No. 16/728,283 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 - 20 of the instant application are similar in scope and content of claims 1 – 15 of the copending application from the same applicant.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Here is a comparison between claim 1 of the instant application and claim 1 of the copending application.
Instant Application 16/730,534
Copending Application 16/728,283
Comparison

1.  A speech recognition control method, comprising:
Same
querying configuration information of a first operation state to determine whether the first operation state is applicable to a target scene;
detecting a target 
operation carrying a set control intention in a first operation state; wherein 
in the first operation state, an audio clip is acquired based on a wake-up word 
to perform speech recognition;
Similar
switching a second operation state to the first operation state in response to determining that the first operation state is applicable to the target scene; wherein, in the second operation state, an audio clip is acquired based on a wake-up word to perform speech 

executing a control instruction corresponding to the target operation, and 
switching the first operation state to a second operation state;  and
Similar
in the first operation state, continuously acquiring audio to obtain an audio stream to perform the speech recognition on the audio stream.
continuously acquiring audio to obtain an audio stream in the second operation state to perform the speech recognition.
Similar


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1- 4,  6 – 11, 13 – 17, 19, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by XIE et al. (US PAP 2019/0057695).
As per claims 1, 8, and 15, XIE et al. teach a speech recognition control method, comprising: 
querying configuration information of a first operation state to determine whether the first operation state is applicable to a target scene (“a control instruction corresponding to the speech signal matches with a present operation scene of 
the smart device”; Abstract);

the control instruction matches with the present operation scene.”; Abstract; paragraphs 10, 11); and
in the first operation state, continuously acquiring audio to obtain an audio stream to perform the speech recognition on the audio stream (“a speech recognition module can be provided in the apparatus for controlling the smart device, such that after the smart device acquires the speech signal, the speech recognition module can be used to 
perform speech recognition on the speech signal, so as to acquire the control instruction corresponding to the speech signal.”; paragraphs 22, 30).

	As per claims 2, 9, XIE et al. further disclose detecting whether an application programmer interface relevant to the target scene is called, and in response to detecting that the application programmer interface is called, querying the configuration information of the first operation state; or determining whether the target scene is detected, and querying the configuration information of the first operation state, in response to detecting the target scene (“when the control instruction corresponding to the speech signal matches with the present operation scene of the smart device, the operation state of the smart device is adjusted according to the control instruction.  In 

	As per claims 3, 10, 16, XIE et al. further disclose in the second operation state, acquiring a first control intention by performing the speech recognition on the audio clip; and determining whether the first control intention matches the target scene (“when the control instruction corresponding to the speech signal does not match with the present operation scene of the smart device, the present operation scene of the smart device may be not influenced by performing the control instruction.”; paragraphs 31 – 35).

	As per claims 4, 11, 17, XIE et al. further disclose acquiring an information stream; wherein, the information stream is obtained by performing the speech recognition on the audio stream; acquiring one or more candidate intentions from the information stream; obtaining a second control intention matched with the control intention of the target scene from the one or more candidate intentions; and in response to obtaining the second control intention, executing a control instruction corresponding to the second control intention (“when the control instruction corresponding to the speech signal does not match with the present operation scene of the smart device, the present operation scene of the smart device may be not influenced by performing the control instruction.  For example, when the smart device is playing music, if the control instruction "setting an alarm clock at 3 o'clock pm", the alarm clock can be set in background, which does not influence the playing of music.” paragraphs 35 – 39). 



	As per claims 7, 14, 20, XIE et al. further disclose the configuration information comprises a list of scenes that the first operation state is applicable to, and the list of scenes is generated by selecting one or more of a music scene, an audiobook scene and a video scene, in response to user selection (“Then, assuming that the present operation scene of the smart device is playing music, when the control instruction corresponding to the speech signal acquired by the smart device is "pause" which is contained in the set of control instructions corresponding to the scene of playing music”; paragraphs 33 – 35).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5, 12, 18, are rejected under 35 U.S.C. 103 as being unpatentable over XIE et al. (US PAP 2019/0057695) in view of Kim et al. (US PAP 2020/0051554).
As per claims 5, 12, 18, XIE et al. further disclose in response to not obtaining the second control intention within a preset duration, quitting the first operation state (if the control instruction "morning news" is acquired in one minute, the smart device is controlled to broadcast the morning news, if no control instruction is acquired in one minute, the smart device is controlled to enter the dormant state.”; paragraph 57).
	However, XIE et al do not specifically teach that the preset duration ranges from 20 seconds to 40 seconds.
	Kim et al., disclose that according to various embodiments, the wait time may be set variously such as N seconds (e.g., 10 seconds, 30 seconds, 1 minute, 5 minutes, etc.).  According to various embodiments, the electronic device 400 may pre-define timing at which additional user's utterance mostly occurs after the task is performed (paragraph 177).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the time the invention was made to use that preset duration as taught by Kim et al. in XIE et al., such that the control method is simple and flexibility of the control method is improved (paragraph 64).
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. teach electronic device for processing user speech and control method for electronic device.  Maeng teaches apparatus for communicating with .

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658